Judgments, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered February 28, 2003, convicting defendants, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing each of them, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The verdict was based upon legally sufficient evidence and was not against the weight of the evidence. Issues of credibility were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]).
The court properly granted the People’s Batson application (Batson v Kentucky, 476 US 79 [1986]; People v Kern, 75 NY2d 638 [1990], cert denied 498 US 824 [1990]). The issue of whether the People established a prima facie case of discrimination became moot when the court ruled on the second and third Batson steps. The record supports the court’s finding that the nondiscriminatory reasons provided by defense counsel for the challenges in question were pretextual This finding is entitled to great deference (see People v Hernandez, 75 NY2d 350 [1990], affd 500 US 352 [1991]). The court properly rejected counsels’ dubious attempts to rationalize their disparate treatment of similarly situated panelists.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.E, Saxe, Ellerin, Williams and Sweeny, JJ.